 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA

10
      STAR FABRICS, INC.,                          Case No.: 2:18-cv-03071-DMG(PJWx)
11                                                 Honorable Dolly M. Gee Presiding
      Plaintiff,
12    v.
                                                   STIPULATED PROTECTIVE
13                                                 ORDER
14
      ZULILY, LLC, et al.,
      Defendants.
15

16

17
     1.     A. PURPOSES AND LIMITATIONS
18
            Discovery in this action is likely to involve production of confidential,
19
     proprietary, or private information for which special protection from public
20
     disclosure and from use for any purpose other than prosecuting this litigation may be
21   warranted. Accordingly, the parties hereby stipulate to and petition the Court to enter
22   the following Stipulated Protective Order. The parties acknowledge that this Order
23   does not confer blanket protections on all disclosures or responses to discovery and

24   that the protection it affords from public disclosure and use extends only to the
                                                -1-
25
                             STIPULATED PROTECTIVE ORDER
 1   limited information or items that are entitled to confidential treatment under the
 2   applicable legal principles. The parties further acknowledge, as set forth in Section

 3   12.3, below, that this Stipulated Protective Order does not entitle them to file
     confidential information under seal; Civil Local Rule 79-5 sets forth the procedures
 4
     that must be followed and the standards that will be applied when a party seeks
 5
     permission from the court to file material under seal.
 6
           B. GOOD CAUSE STATEMENT
 7         This action is likely to involve trade secrets, customer and pricing lists and
 8   other valuable research, development, commercial, financial, technical and/or
 9   proprietary information for which special protection from public disclosure and from

10   use for any purpose other than prosecution of this action is warranted. Such
     confidential and proprietary materials and information consist of, among other things,
11
     confidential business or financial information, information regarding purchase and
12
     sale prices of fabric or garments by suppliers, manufacturers, importers, distributors
13
     or fashion retailers, information regarding confidential business practices,
14   information regarding the creation, purchase or sale of graphics used on textiles and
15   garments or other confidential commercial information (including information
16   implicating privacy rights of third parties), information otherwise generally

17   unavailable to the public, or which may be privileged or otherwise protected from
     disclosure under state or federal statutes, court rules, case decisions, or common law.
18
     Accordingly, to expedite the flow of information, to facilitate the prompt resolution
19
     of disputes over confidentiality of discovery materials, to adequately protect
20
     information the parties are entitled to keep confidential, to ensure that the parties are
21   permitted reasonable necessary uses of such material in preparation for and in the
22   conduct of trial, to address their handling at the end of the litigation, and serve the
23   ends of justice, a protective order for such information is justified in this matter. It is

24   the intent of the parties that information will not be designated as confidential for
                                                  -2-
25
                             STIPULATED PROTECTIVE ORDER
 1   tactical reasons and that nothing be so designated without a good faith belief that it
 2   has been maintained in a confidential, non-public manner, and there is good cause

 3   why it should not be part of the public record of this case.
     2.    DEFINITIONS
 4
           2.1 Action: Star Fabrics, Inc. v. Zulily, LLC, et al., Case No. 2:18-cv-03071-
 5
     DMG-PJW.
 6
           2.2 Challenging Party: a Party or Non-Party that challenges the designation of
 7   information or items under this Order.
 8         2.3 “CONFIDENTIAL” Information or Items: information (regardless of how
 9   it is generated, stored or maintained) or tangible things that qualify for protection

10   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
     Cause Statement.
11
           2.4 Counsel: Outside Counsel of Record and House Counsel (as well as their
12
     support staff).
13
           2.5 Designating Party: a Party or Non-Party that designates information or
14   items that it produces in disclosures or in responses to discovery as
15   “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
16         2.6 Disclosure or Discovery Material: all items or information, regardless of

17   the medium or manner in which it is generated, stored, or maintained (including,
     among other things, testimony, transcripts, and tangible things), that are produced or
18
     generated in disclosures or responses to discovery in this matter.
19
           2.7 Expert: a person with specialized knowledge or experience in a matter
20
     pertinent to the litigation who has been retained by a Party or its counsel to serve as
21   an expert witness or as a consultant in this Action.
22         2.8 House Counsel: attorneys who are employees of a party to this Action.
23   House Counsel does not include Outside Counsel of Record or any other outside

24   counsel.
                                                -3-
25
                             STIPULATED PROTECTIVE ORDER
 1         2.9 Non-Party: any natural person, partnership, corporation, association, or
 2   other legal entity not named as a Party to this action.

 3         2.10 Outside Counsel of Record: attorneys who are not employees of a party to
     this Action but are retained to represent or advise a party to this Action and have
 4
     appeared in this Action on behalf of that party or are affiliated with a law firm which
 5
     has appeared on behalf of that party, and includes support staff.
 6
           2.11 Party: any party to this Action, including all of its officers, directors,
 7   employees, consultants, retained experts, and Outside Counsel of Record (and their
 8   support staffs).
 9         2.12 Producing Party: a Party or Non-Party that produces Disclosure or

10   Discovery Material in this Action.
           2.13 Professional Vendors: persons or entities that provide litigation support
11
     services (e.g., photocopying, videotaping, translating, preparing exhibits or
12
     demonstrations, and organizing, storing, or retrieving data in any form or medium)
13
     and their employees and subcontractors.
14         2.14 Protected Material: any Disclosure or Discovery Material that is
15   designated as “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES
16   ONLY.”

17         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
     from a Producing Party.
18
     3.    SCOPE
19
           The protections conferred by this Stipulation and Order cover not only
20
     Protected Material (as defined above), but also (1) any information copied or
21   extracted from Protected Material; (2) all copies, excerpts, summaries, or
22   compilations of Protected Material; and (3) any testimony, conversations, or
23   presentations by Parties or their Counsel that might reveal Protected Material.

24
                                                 -4-
25
                            STIPULATED PROTECTIVE ORDER
 1         Any use of Protected Material at trial shall be governed by the orders of the
 2   trial judge. This Order does not govern the use of Protected Material at trial.

 3   4.    DURATION
            Even after final disposition of this litigation, the confidentiality obligations
 4
     imposed by this Order shall remain in effect until a Designating Party agrees
 5
     otherwise in writing or a court order otherwise directs. Final disposition shall be
 6
     deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
 7   or without prejudice; and (2) final judgment herein after the completion and
 8   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
 9   including the time limits for filing any motions or applications for extension of time

10   pursuant to applicable law.
     5.    DESIGNATING PROTECTED MATERIAL
11
           5.1 Exercise of Restraint and Care in Designating Material for Protection. Each
12
     Party or Non-Party that designates information or items for protection under this
13
     Order must take care to limit any such designation to specific material that qualifies
14   under the appropriate standards. The Designating Party must designate for protection
15   only those parts of material, documents, items, or oral or written communications that
16   qualify so that other portions of the material, documents, items, or communications

17   for which protection is not warranted are not swept unjustifiably within the ambit of
     this Order.
18
           Mass, indiscriminate, or routinized designations are prohibited. Designations
19
     that are shown to be clearly unjustified or that have been made for an improper
20
     purpose (e.g., to unnecessarily encumber the case development process or to impose
21   unnecessary expenses and burdens on other parties) may expose the Designating
22   Party to sanctions.
23

24
                                                 -5-
25
                            STIPULATED PROTECTIVE ORDER
 1         If it comes to a Designating Party’s attention that information or items that it
 2   designated for protection do not qualify for protection, that Designating Party must

 3   promptly notify all other Parties that it is withdrawing the inapplicable designation.
           5.2 Manner and Timing of Designations. Except as otherwise provided in this
 4
     Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated
 5
     or ordered, Disclosure or Discovery Material that qualifies for protection under this
 6
     Order must be clearly so designated before the material is disclosed or produced.
 7         Designation in conformity with this Order requires:
 8         (a) for information in documentary form (e.g., paper or electronic documents,
 9   but excluding transcripts of depositions or other pretrial or trial proceedings), that the

10   Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
     “CONFIDENTIAL legend”), to each page that contains protected material. If only a
11
     portion or portions of the material on a page qualifies for protection, the Producing
12
     Party also must clearly identify the protected portion(s) (e.g., by making appropriate
13
     markings in the margins).
14         A Party or Non-Party that makes original documents available for inspection
15   need not designate them for protection until after the inspecting Party has indicated
16   which documents it would like copied and produced. During the inspection and

17   before the designation, all of the material made available for inspection shall be
     deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents
18
     it wants copied and produced, the Producing Party must determine which documents,
19
     or portions thereof, qualify for protection under this Order. Then, before producing
20
     the specified documents, the Producing Party must affix the “CONFIDENTIAL
21   legend” to each page that contains Protected Material. If only a portion or portions of
22   the material on a page qualifies for protection, the Producing Party also must clearly
23   identify the protected portion(s) (e.g., by making appropriate markings in the

24   margins).
                                                 -6-
25
                             STIPULATED PROTECTIVE ORDER
 1         (b) for testimony given in depositions that the Designating Party identify the
 2   Disclosure or Discovery Material on the record, before the close of the deposition all

 3   protected testimony.
           (c) for information produced in some form other than documentary and for any
 4
     other tangible items, that the Producing Party affix in a prominent place on the
 5
     exterior of the container or containers in which the information is stored the legend
 6
     “CONFIDENTIAL.” If only a portion or portions of the information warrants
 7   protection, the Producing Party, to the extent practicable, shall identify the protected
 8   portion(s).
 9         5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent failure

10   to designate qualified information or items does not, standing alone, waive the
     Designating Party’s right to secure protection under this Order for such material.
11
     Upon timely correction of a designation, the Receiving Party must make reasonable
12
     efforts to assure that the material is treated in accordance with the provisions of this
13
     Order.
14   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
15         6.1 Timing of Challenges. Any Party or Non-Party may challenge a
16   designation of confidentiality at any time that is consistent with the Court’s

17   Scheduling Order.
           6.2 Meet and Confer. The Challenging Party shall initiate the dispute
18
     resolution process under Local Rule 37.1 et seq.
19
     6.3 The burden of persuasion in any such challenge proceeding shall be on the
20
     Designating Party. Frivolous challenges, and those made for an improper purpose
21   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
22   expose the Challenging Party to sanctions. Unless the Designating Party has waived
23   or withdrawn the confidentiality designation, all parties shall continue to afford the

24
                                                -7-
25
                             STIPULATED PROTECTIVE ORDER
 1   material in question the level of protection to which it is entitled under the Producing
 2   Party’s designation until the Court rules on the challenge.

 3   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
           7.1 Basic Principles. A Receiving Party may use Protected Material that is
 4
     disclosed or produced by another Party or by a Non-Party in connection with this
 5
     Action only for prosecuting, defending, or attempting to settle this Action. Such
 6
     Protected Material may be disclosed only to the categories of persons and under the
 7   conditions described in this Order. When the Action has been terminated, a Receiving
 8   Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
 9         Protected Material must be stored and maintained by a Receiving Party at a

10   location and in a secure manner that ensures that access is limited to the persons
     authorized under this Order.
11
           7.2 Disclosure of “CONFIDENTIAL” Information or Items.
12
           Unless otherwise ordered by the court or permitted in writing by the
13
     Designating Party, a Receiving Party may disclose any information or item
14   designated “CONFIDENTIAL” only to:
15         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
16   employees of said Outside Counsel of Record to whom it is reasonably necessary to

17   disclose the information for this Action;
           (b) the officers, directors, and employees (including House Counsel) of the
18
     Receiving Party to whom disclosure is reasonably necessary for this Action;
19
           (c) Experts (as defined in this Order) of the Receiving Party to whom
20
     disclosure is reasonably necessary for this Action and who have signed the
21   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
22         (d) the court and its personnel;
23         (e) court reporters and their staff;

24
                                                  -8-
25
                            STIPULATED PROTECTIVE ORDER
 1         (f) professional jury or trial consultants, mock jurors, and Professional Vendors
 2   to whom disclosure is reasonably necessary for this Action and who have signed the

 3   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
           (g) the author or recipient of a document containing the information or a
 4
     custodian or other person who otherwise possessed or knew the information;
 5
           (h) during their depositions, witnesses, and attorneys for witnesses, in the
 6
     Action to whom disclosure is reasonably necessary, provided: (1) the deposing party
 7   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
 8   not be permitted to keep any confidential information unless they sign the
 9   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise

10   agreed by the Designating Party or ordered by the court. Pages of transcribed
     deposition testimony or exhibits to depositions that reveal Protected Material may be
11
     separately bound by the court reporter and may not be disclosed to anyone except as
12
     permitted under this Stipulated Protective Order; and
13
           (i) any mediator or settlement officer, and their supporting personnel, mutually
14   agreed upon by any of the parties engaged in settlement discussions.
15         7.3    Disclosure of “CONFIDENTIAL – ATTORNEYS EYES ONLY”
16   Information or Items. Unless otherwise ordered by the Court or permitted in writing

17   by the Designating Party, a Receiving Party may disclose any information or item
     designated “CONFIDENTIAL – ATTORNEYS EYES ONLY” only to:
18
           (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
19
     employees of said Outside Counsel of Record to whom it is reasonably necessary to
20
     disclose the information for this Action;
21         (b) Experts (as defined in this Order) of the Receiving Party to whom
22   disclosure is reasonably necessary for this Action and who have signed the
23   “Acknowledgment and Agreement to Be Bound” (Exhibit A);

24         (c) the Court and its personnel;
                                                 -9-
25
                            STIPULATED PROTECTIVE ORDER
 1         (d) court reporters and their staff;
 2         (e) professional jury or trial consultants, mock jurors, and Professional

 3   Vendors to whom disclosure is reasonably necessary for this Action and who have
     signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 4
           (f) the author or recipient of a document containing the information or a
 5
     custodian or other person who otherwise possessed or knew the information;
 6
           (g) during their depositions, witnesses, and attorneys for witnesses, in the
 7   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
 8   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
 9   not be permitted to keep any confidential information unless they sign the

10   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
     agreed by the Designating Party or ordered by the court. Pages of transcribed
11
     deposition testimony or exhibits to depositions that reveal Protected Material may be
12
     separately bound by the court reporter and may not be disclosed to anyone except as
13
     permitted under this Stipulated Protective Order; and
14         (h) any mediator or settlement officer, and their supporting personnel,
15   mutually agreed upon by any of the parties engaged in settlement discussions.
16   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED

17   PRODUCED IN OTHER LITIGATION
           If a Party is served with a subpoena or a court order issued in other litigation
18
     that compels disclosure of any information or items designated in this Action as
19
     “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS EYES ONLY,” that
20
     Party must:
21         (a) promptly notify in writing the Designating Party. Such notification shall
22   include a copy of the subpoena or court order;
23         (b) promptly notify in writing the party who caused the subpoena or order to

24   issue in the other litigation that some or all of the material covered by the subpoena
                                                  - 10 -
25
                            STIPULATED PROTECTIVE ORDER
 1   or order is subject to this Protective Order. Such notification shall include a copy of
 2   this Stipulated Protective Order; and

 3         (c) cooperate with respect to all reasonable procedures sought to be pursued by
     the Designating Party whose Protected Material may be affected.
 4
           If the Designating Party timely seeks a protective order, the Party served with
 5
     the subpoena or court order shall not produce any information designated in this
 6
     action as “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS EYES ONLY”
 7   before a determination by the court from which the subpoena or order issued, unless
 8   the Party has obtained the Designating Party’s permission. The Designating Party
 9   shall bear the burden and expense of seeking protection in that court of its

10   confidential material and nothing in these provisions should be construed as
     authorizing or encouraging a Receiving Party in this Action to disobey a lawful
11
     directive from another court.
12
     9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
13
     PRODUCED IN THIS LITIGATION
14         (a) The terms of this Order are applicable to information produced by a Non-
15   Party in this Action and designated as “CONFIDENTIAL” or “CONFIDENTIAL –
16   ATTORNEYS EYES ONLY.” Such information produced by Non-Parties in

17   connection with this litigation is protected by the remedies and relief provided by this
     Order. Nothing in these provisions should be construed as prohibiting a Non-Party
18
     from seeking additional protections.
19
           (b) In the event that a Party is required, by a valid discovery request, to
20
     produce a Non-Party’s confidential information in its possession, and the Party is
21   subject to an agreement with the Non-Party not to produce the Non-Party’s
22   confidential information, then the Party shall:
23

24
                                                - 11 -
25
                            STIPULATED PROTECTIVE ORDER
 1                (1) promptly notify in writing the Requesting Party and the Non-Party
 2         that some or all of the information requested is subject to a confidentiality

 3         agreement with a Non-Party;
                  (2) promptly provide the Non-Party with a copy of the Stipulated
 4
           Protective Order in this Action, the relevant discovery request(s), and a
 5
           reasonably specific description of the information requested; and
 6
                  (3) make the information requested available for inspection by the Non-
 7         Party, if requested.
 8                (c) If the Non-Party fails to seek a protective order from this court within
 9         14 days of receiving the notice and accompanying information, the Receiving

10         Party may produce the Non-Party’s confidential information responsive to the
           discovery request. If the Non-Party timely seeks a protective order, the
11
           Receiving Party shall not produce any information in its possession or control
12
           that is subject to the confidentiality agreement with the Non-Party before a
13
           determination by the court. Absent a court order to the contrary, the Non-Party
14         shall bear the burden and expense of seeking protection in this court of its
15         Protected Material.
16   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

17         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
     Protected Material to any person or in any circumstance not authorized under this
18
     Stipulated Protective Order, the Receiving Party must immediately (a) notify in
19
     writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
20
     to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
21   persons to whom unauthorized disclosures were made of all the terms of this Order,
22   and (d) request such person or persons to execute the “Acknowledgment and
23   Agreement to Be Bound” that is attached hereto as Exhibit A.

24
                                               - 12 -
25
                            STIPULATED PROTECTIVE ORDER
 1   11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 2   PROTECTED MATERIAL

 3         When a Producing Party gives notice to Receiving Parties that certain
     inadvertently produced material is subject to a claim of privilege or other protection,
 4
     the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
 5
     Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
 6
     may be established in an e-discovery order that provides for production without prior
 7   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
 8   parties reach an agreement on the effect of disclosure of a communication or
 9   information covered by the attorney-client privilege or work product protection, the

10   parties may incorporate their agreement in the stipulated protective order submitted
     to the court.
11
     12.   MISCELLANEOUS
12
           12.1 Right to Further Relief. Nothing in this Order abridges the right of any
13
     person to seek its modification by the Court in the future.
14         12.2 Right to Assert Other Objections. By stipulating to the entry of this
15   Protective Order no Party waives any right it otherwise would have to object to
16   disclosing or producing any information or item on any ground not addressed in this

17   Stipulated Protective Order. Similarly, no Party waives any right to object on any
     ground to use in evidence of any of the material covered by this Protective Order.
18
           12.3 Filing Protected Material. A Party that seeks to file under seal any
19
     Protected Material must comply with Civil Local Rule 79-5. Protected Material may
20
     only be filed under seal pursuant to a court order authorizing the sealing of the
21   specific Protected Material at issue. If a Party's request to file Protected Material
22   under seal is denied by the court, then the Receiving Party may file the information in
23   the public record unless otherwise instructed by the court.

24
                                                - 13 -
25
                             STIPULATED PROTECTIVE ORDER
 1   13.    FINAL DISPOSITION
 2         After the final disposition of this Action, as defined in paragraph 4, within 60

 3   days of a written request by the Designating Party, each Receiving Party must return
     all Protected Material to the Producing Party or destroy such material. As used in this
 4
     subdivision, “all Protected Material” includes all copies, abstracts, compilations,
 5
     summaries, and any other format reproducing or capturing any of the Protected
 6
     Material. Whether the Protected Material is returned or destroyed, the Receiving
 7   Party must submit a written certification to the Producing Party (and, if not the same
 8   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
 9   (by category, where appropriate) all the Protected Material that was returned or

10   destroyed and (2) affirms that the Receiving Party has not retained any copies,
     abstracts, compilations, summaries or any other format reproducing or capturing any
11
     of the Protected Material. Notwithstanding this provision, Counsel are entitled to
12
     retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
13
     transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
14   reports, attorney work product, and consultant and expert work product, even if such
15   materials contain Protected Material. Any such archival copies that contain or
16   constitute Protected Material remain subject to this Protective Order as set forth in

17   Section 4 (DURATION).
     ///
18
     ///
19
     ///
20
     ///
21   ///
22   ///
23   ///

24   ///
                                               - 14 -
25
                            STIPULATED PROTECTIVE ORDER
 1   14.    Any   violation of this Order may be punished by any and all appropriate
 2   measures including, without limitation, contempt proceedings and/or monetary

 3   sanctions.
     IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 4

 5
     Dated: April 26, 2019                  By:         /s/ Jessica L. Phillips
 6                                                      Stephen M. Doniger, Esq.
                                                        Jessica L. Phillips, Esq.
 7                                                      DONIGER / BURROUGHS
 8
                                                        Attorneys for Plaintiff

 9   Dated: April 26, 2019                  By:         /s/ Morgan E. Pietz
                                                        Morgan E. Pietz, Esq.
10                                                      Cyrus E. Shahriari, Esq.
                                                        PIETZ & SHAHRIARI, LLP
11
                                                        Attorneys for Defendant Zulily, LLC
12

13   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
14   DATED: April 25, 2019
15

16   _____________________________________
     HONORABLE PATRICK J. WALSH
17   United States Magistrate Judge
18

19

20

21

22

23

24
                                               - 15 -
25
                             STIPULATED PROTECTIVE ORDER
 1                                         EXHIBIT A
 2         ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3         I, _____________________________, declare under penalty of perjury that I
     have read in its entirety and understand the Stipulated Protective Order that was
 4
     issued by the United States District Court for the Central District of California on
 5
     [date] in the case of Star Fabrics, Inc. v. Zulily, LLC, Case No.: 2:18-cv-03071-
 6
     DMG-PJW. I agree to comply with and to be bound by all the terms of this Stipulated
 7   Protective Order and I understand and acknowledge that failure to so comply could
 8   expose me to sanctions and punishment in the nature of contempt. I solemnly promise
 9   that I will not disclose in any manner any information or item that is subject to this

10   Stipulated Protective Order to any person or entity except in strict compliance with
     the provisions of this Order.
11
           I further agree to submit to the jurisdiction of the United States District Court
12
     for the Central District of California for the purpose of enforcing the terms of this
13
     Stipulated Protective Order, even if such enforcement proceedings occur after
14   termination of this action. I hereby appoint __________________________ [print or
15   type full name] of _______________________________________ [print or type full
16   address and telephone number] as my California agent for service of process in

17   connection with this action or any proceedings related to enforcement of this
     Stipulated Protective Order.
18
           Date: ______________________________________
19
           City and State where sworn and signed:
20
           _________________________________
21         Printed name: _______________________________
22         Signature: __________________________________
23

24
                                                - 16 -
25
                            STIPULATED PROTECTIVE ORDER
